Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter
Claims 1-16, 20-22 are allowed.

The following is an examiner’s statement of reasons for allowance: The specific limitations of (with respect to Claims 1, 20) “distributing, by the electronic gaming machine, responsive to a second game wager associated with the player, a second set of random symbols into the at least 3-column by 3-row frame array, each random symbol of the second set of random symbols distributed into a respective frame of the at least 3-column by 3-row frame array, the second set of random symbols comprising the first partial symbol extending towards an edge of a third frame, wherein the edge of the first frame is adjacent to an edge of an adjacent fourth frame identifying, by the electronic gaming machine, a second value shown by a second completed symbol formed by the first partial symbol in the third frame and a third partial symbol in the adjacent fourth frame, the second value different from the first value; and causing, by the electronic gaming machine, the credit balance associated with the player to be adjusted by the second value shown by the completed symbol”, in combination with the remainder of the respective claims are not anticipated or made obvious over the prior art of record in the Examiner’s opinion.
A potential matching segments in adjacent horizontal frames slot game is well known in the art. For instance, Dunacvsky et al. (2005/0261052) in view of Evans (2011/0086695) teaches receiving, by an electronic gaming machine comprising one or more processors coupled to memory, a game wager associated with a player; distributing, by the electronic gaming machine, a first set of random symbols into an at least 3-column by 3-row frame array displayed on a visual display, each random symbol of the first set of random symbols distributed into a respective frame of the at least 3-column by 3-row frame array, at least one of first set of random symbols comprising a first partial symbol extending towards an edge of a first frame, wherein the edge of the first frame is adjacent to an edge of an adjacent second frame; identifying, by the electronic gaming machine, a completed symbol formed by the first partial symbol in the first frame and a second partial symbol in the adjacent second frame; identifying, by the electronic gaming machine, a first value shown by the completed symbol in the at least 3-column by 3-row frame array displayed on the visual display; causing, by the electronic gaming machine, a credit balance associated with the player to be adjusted by the first value shown by the completed symbol. 
However, Dunacvsky in view of Evans is silent on “distributing, by the electronic gaming machine, responsive to a second game wager associated with the player, a second set of random symbols into the at least 3-column by 3-row frame array, each random symbol of the second set of random symbols distributed into a respective frame of the at least 3-column by 3-row frame array, the second set of random symbols comprising the first partial symbol extending towards an edge of a third frame, wherein the edge of the first frame is adjacent to an edge of an adjacent fourth frame identifying, by the electronic gaming machine, a second value shown by a second completed symbol formed by the first partial symbol in the third frame and a third partial symbol in the adjacent fourth frame, the second value different from the first value; and causing, by the electronic gaming machine, the credit balance associated with the player to be adjusted by the second value shown by the completed symbol”.
As a result, in the Examiner’s opinion, the present invention is not anticipated or made obvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON TAHAI YEN whose telephone number is (571)270-1777.  The examiner can normally be reached on Mon - Fri 7am- 3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON T YEN/Primary Examiner, Art Unit 3715